Case 2:18-cV-O4003-.].]T Document 1 Filed 11/08/18 Page 1 of 10

 

 

 

 

 

a__Z¥=u_€n ___ LoDaE~n §
___nEcEl\/ED ___COPY t
IN THE UNITED sTATEs DIsTRICT CoURT F )R THEOV 0 8 2018 §
DISTRICT oF ARIZoNA STH,CT wm `
cLEHK u s m ‘
PHoENIX DIvIsIoN D,STR,CT WNA
BY _i* , ¢w_ OEF,UTY j
JAsoN LEE vAN DYKE,
Plaz`ntijj‘,
t cv-184003-PHX-JJT
V_ CASE No. y
ToM RETZLAFF,
Defena'ant.

DEFENDANT’S NOTICE OF REMOVAL

Defendant files this notice of removal under Title 28 U.S.C.

§14'46(3).

A. Introduction

l. Plaintiff is Jason Lee Van Dyke; defendant is Torn Retzlaff.

2. On Novernber 8, 2018, Van Dyke sued Retzlaff injunctive relief in
Maricopa County (AZ) Superior Court. Van Dyke further requests
injunctive relief in the form of both a temporary restraining order and a

permanent injunction. See attached Exhibit One.

Case 2:18-cV-04003-.].]T Document 1 Filed 11/08/18 Page 2 of 10

3. On March 28, 2018, Van Dyke filed a lawsuit in Denton County,
Texas, seeking identical injunctive relief, along with a claim for damages
amounting to $100,000,000.00 (yes, that is $100 million). See attached
Exhibit Two. That lawsuit and request for injunctive relief was removed to
federal court on April lO, 2018, and it is currently pending as Van Dyke v.
Retzla]jf, Case 4118-cv-00247 in the U.S. District Court for the Eastern

District of Texas - Sherman Division.

4. Retzlaff has yet to be served with the instant lawsuit.

B. Basis For Removal

5. Removal is proper because there is complete diversity between the
parties. Title 28 U.S.C. §l322(a); Johnson v. Columbz'a Props. Anchorage,
L.P., 437 F.3d 894, 899-900 (9th Cir. 2006). Plaintiffis a citizen ofTeXas.
Defendant is in Arizona. Additionally, the amount in controversy exceeds
$75,000, excluding interest and costs. Title 28 U.S.C. §l332(a); Ana'rews v.
E.I. du Pont de Nemours & Co., 447 F.3d 510, 514-15 (7th Cir. 2006).
Specifically, in his original complaint Van Dyke (a pro se plaintiff) is

alleging loss of $30,000,000.00 in actual damages and $70,000,000.00 in

Case 2:18-cV-04003-.].]T Document 1 Filed 11/08/18 Page 3 of 10

exemplary damages. See Exhibit Two - Plaintiff’ s Verified Original
Petition & Application For Temporary Restraining Order at 116. l(b), (d). As
a part of Retzlaff’ s concurrently filed anti-SLAPP motion (which is filed
with this Court), he is seeking $l,000,000 in attorney’s fees and mandatory
sanctions (as provided by the Texas Citizens Participation Act, Texas Civil
Practice & Remedies Code chapter 27).l Thus, the parties are diverse and

the amount in controversy exceeds $75,000.

6. While it is true that the federal circuit courts are split regarding the
proper injunction valuation technique for diversity jurisdiction, under either
the theory of the “plaintiff-viewpoint rule” (adopted by the Second, Third,
Fifth, Eighth, and Eleventh Circuitsz) or the “either-viewpoint technique”
(adopted by the First, Fourth, Seventh, Ninth, Tenth, and D.C. Circuits3),

Retzlaff “wins”.

 

1 Due to Arizona choice~of-law provisions, the Texas Anti-SLAPP statute (TCPA) is
applicable to this case involving a plaintiff who claims Texas citizenship and who claims
his injuries happened in Texas. Pouna’ers v. Enserch E&C Inc., 306 P.3d 9 (Ariz. 2013);
see, e.g., Clijj‘ora' v. Trump, 2018 U.S. Dist. LEXIS 178688, *7~9 (C.D. of Calif. Oct 15,
2018) (applying TCPA to Calif. lawsuit involving Pres. Trump).

2 See, e.g., Erz`csson GE Mobile Commc’ns, Inc. v. Motorola Commc ’ns & Elec., Inc.,l20
F.3d 216, 219 (l lth Cir. 1997); In re Corestates Trust Fee Litig., 39 F.3d 61, 65 (3d Cir.
1994); Kheel v. Port ofN. Y. Aulh., 457 F.2d 46, 49 (2d Cir. 1972); Mass. Slate Pharm.
Ass ’n v. Fed. Prescrl`ption Serv., Inc., 431 132 (8th Cir. 1970); Scalise v. Nat’l Utz`l. Serv.,
120 F.2d 938, 940 (5th Cir. 1941).

3 See, e.g., In re Fora’ Motor Co./Citibank, 264 F.3d 952, 958 (9th Cir. 2001), cert.
granted in part sub nom. Ford Motor Co. v. McCauley, 534 U.S. 1126 (2002), and cerl.

 

 

Case 2:18-cV-04003-.].]T Document 1 Filed 11/08/18 Page 4 of 10

7. While Retzlaff has never been served with this lawsuit, the propriety
of pre-service removal has long been recognized Specifically7 the removal
statutes expressly permit defendants to remove state court actions to federal
court prior to service under the unambiguous language of Title 28 U.S.C.
§l441(b). See, e.g., Cheung v. Brz`stol-Myers Squz`bb C0., et al., 2017 WL

4570792, at *4 (S.D.N.Y. Oct. 12. 2017).

8. Van Dyke is an avowed white supremacist who is openly racist and
violent, and who claims to be a leader, General Counsel / attorney, and

spokesman for an extremist hate group called T he Proud Boys. Van Dyke
admits this in his social media posts, as well as in court documents that he
files on behalf of the Proud Boys in his capacity as their lawyer in various

matters all across the country.

 

dismissed, 537 U.S. 1 (2002); McCarly v. Amoco Pipelz`ne Co., 595 F.2d 389, 395 (7th
Cir. 1979); Smith v. Washington, 593 F.2d 1097, 1099 (D.C. Cir. 1978); Berman v.
Narragansett Racing Ass ’n, 414 F.2d 311, 314 (1st Cir. 1969); Gov’t Emps. Ins. Co. v.
Lally, 327 F.2d 568, 569 (4th Cir. 1964); Ronzz`o v. Denver & R.G. W.R. Co., 116 F.2d
604, 606 (10th Cir. 1940).

 

Case 2:18-cV-04003-.].]T Document 1 Filed 11/08/18 Page 5 of 10

 

 

o Jason L. Van Dyke ~:. Fouow
. iii ii \1 \.i‘

@divided|y_ Look good and hard at this picture you
fucking nigger. lt's Where 1 am going to put your neck.

 

2 3 v “.§£

 

During the times in question in this lawsuit, Van Dyke was just hired as an
Assistant District Attorney for Victoria County, Texas, and he is currently a

member of the State Bar of Texas, Colorado, Georgia, and Washington, D.C.

 

Case 2:18-cV-04003-.].]T Documeht 1 Filed 11/08/18 Page 6 of 10

 

 

'_ t Jason L. Van Dyke .3_ Follow
g l\/ieanTXLav\/yer

@divided|y_ | don't Waste my breath on niggers like you.
| hang them.

1121 PM 2&|1')€:£ 2014

 

9. The basis for this lawsuit is a grievance that Retzlaff filed against Van
Dyke with the State Bar of Texas, as well as alleged public criticisms of Van
Dyke, which supposedly resulted in the loss of employment with Victoria
County and elsewhere, and has resulted in disbarment proceedings being
initiated against Van Dyke, along with claims that Retzlaff has been making
comments online regarding Van Dyke and supposedly contacting employers
and/or clients of Van Dyke. Van Dyke claims to have suffered
$100,000,000.00 in damages as a result of Retzlaff’ s communications, the
State Bar complaint, and Retzlaff’s alleged actions in publicly exposing Van

Dyke as a racist and a white supremacist. This despite the fact of there

 

Case 2:18-cV-04003-.].]T Documeht 1 Filed 11/08/18 Page 7 of 10

having been numerous prior news articles exposing Van Dyke and his
actions. See, e.g., Lawver Suing Anti-Fascist For Calling Him Nazi Sent
Death Threats, Racial Slurs On Twitter (Hu]j‘ington Posz‘ article, Nov 15,
2017); Lawver who filed $1001\/1 lawsuit arrested on charge of making a
false report (Denton Record-Chronicle article, Sept 19, 2018). A quick

Google search will show even more.

10. This is also the second lawsuit filed by the pro se plaintiff in federal
court for the very same allegations See Jason Lee Van Dyke v. Mockingbird

Pablz`shz`ng Co. and Gerald Bello, Case # 2:17-cv~00745 (E.D. of Texas).

11. Because Van Dyke meets the definition of a Vexatious Litigant,
pursuant to Texas Civil Practices & Remedies Code chapter ll, having filed
5 or more pro se civil actions that resulted in adverse decisions in the past
seven years, Retzlaff will be filing a gatekeeper order with the Court at the

earliest opportunity.

12. Copies of all pleadings that assert causes of action, all answers to such
pleadings (of which there are none), and a copy of all process and orders
served upon defendant (defendant has never been served with anything), are

attached to this notice as required by 28 U.S.C. §l446(a), as well as required

 

 

 

Case 2:18-cV-04003-.].]T Documeht 1 Filed 11/08/18 Page 8 of 10

by Local Rule CV 3.6. Retzlaff verifies that these are true and correct

copies of the entire trial court record.

13. Venue is proper in this district under 28 U.S.C. §144l(a) because the

state court where the suit has been pending is located in this district.

l4. Defendant will promptly file a copy of this notice of removal with the

clerk of the state court where the suit has been pending.

C. |ury Demand

15. Plaintiff did not demand a jury in the state-court suit.

Respectfully submitted,

oirr/m./

Thomas Retzlaff
2402 E. Esplanade Ln.

Po BOX 46424
Phoenix, Az 85063-6424
(210) 317-9800

email: RetZlaff@texas.net

 

DEFENDANT, PRO SE

 

 

Case 2:18-cV-04003-.].]T Documeht 1 Filed 11/08/18 Page 9 of 10

DECLARATION OF TOM RETZLAFF

Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

1. “l\/Iy name is Tom Retzlaff. l am more than 18 years of age and
capable of making this Declaration. l have personal knowledge of the facts
and matters set forth herein, which are true and correct.

2. I am the defendant in this lawsuit.

3. Attached are true and correct copies of the state court pleadings
and records, as outlined in paragraph 12 above.”

l declare under penalty of perjury, that the foregoing is true and correct,
dated November 8, 2018.

 

aim

 

TOM RETZLAFF

 

 

Case 2:18-cV-04003-.].]T Documeht 1 Filed 11/08/18 Page 10 of 10
CERTIFICATE OF SERVICE
l certify that on November 8, 2018, a copy of this document was

served upon plaintiff via 1St class US Mail at his residence of:

Jason L. Van Dyke, 108 Durango Dr., Aubrey, TX 76227.

CVH¢L/

Thomas Retzlaff

10

 

 

